  Case 20-04558       Doc 9    Filed 02/26/20       Entered 02/26/20 13:34:43      Desc Main
                                  Document          Page 1 of 6


                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IN RE:                                     )         CHAPTER 15
                                           )
MARK MANNING,                              )         CASE NO. 20-04558
                                           )
                                           )
                     DEBTOR.               )         HON. TIMOTHY A. BARNES

                                   NOTICE OF MOTION

        PLEASE TAKE NOTICE that on Wednesday, March 4, 2020 at 10:00 a.m., I shall
appear before the Honorable Timothy A. Barnes, Bankruptcy Judge, in Courtroom 744 at the
Everett McKinley Dirksen Federal Building, 219 S. Dearborn St., Chicago, Illinois, or before
any other Bankruptcy Judge who may be sitting in his place and shall present the MOTION FOR
ENTRY OF AN ORDER DIRECTING MARK MANNING TO SHOW CAUSE WHY THIS
CHAPTER 15 PETITION SHOULD NOT BE DISMISSED, a copy of which is attached hereto
and is herewith served upon you.


                                                     /s/ Ha M. Nguyen
                                                     Ha M. Nguyen
                                                     Trial Attorney
                                                     U.S. Department of Justice
                                                     Office of the United States Trustee
                                                     219 S. Dearborn Street, Room 873
                                                     Chicago, Illinois 60604
                                                     (312) 886-3320




                               CERTIFICATE OF SERVICE

I, Ha M. Nguyen, an attorney, state that on February 26, 2020, pursuant to Local Rule 9013-1(D)
the Notice of Motion and MOTION FOR ENTRY OF AN ORDER DIRECTING MARK
MANNING TO SHOW CAUSE WHY THIS CHAPTER 15 PETITION SHOULD NOT
BE DISMISSED were filed and served on all parties, either via the Court’s Electronic Notice for
Registrants or via First Class Mail, as indicated on the service list below.


                                                     /s/ Ha M. Nguyen



                                                1
  Case 20-04558      Doc 9    Filed 02/26/20       Entered 02/26/20 13:34:43   Desc Main
                                 Document          Page 2 of 6



                                       SERVICE LIST


Parties Served via First Class Mail:

Mark Manning
1245 N. Lockwood
Chicago, IL 60651




                                               2
   Case 20-04558           Doc 9      Filed 02/26/20         Entered 02/26/20 13:34:43             Desc Main
                                         Document            Page 3 of 6


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

IN RE:                                               )        CHAPTER 15
                                                     )
MARK MANNING,                                        )        CASE NO. 20-04558
                                                     )
                                                     )
                          DEBTOR.                    )        HON. TIMOTHY A. BARNES

  MOTION FOR ENTRY OF AN ORDER DIRECTING MARK MANNING TO SHOW
    CAUSE WHY THIS CHAPTER 15 PETITION SHOULD NOT BE DISMISSED

         Patrick S. Layng, the United States Trustee for the Northern District of Illinois, by his

attorney, Ha M. Nguyen, hereby moves for entry of an order (a) requiring Mark Manning (the

“Debtor”) 1 to show cause why this Chapter 15 petition should not be dismissed and (b) providing

other and further appropriate relief. In support of his request, the U.S. Trustee states to the Court

as follows:

                                               JURISDICTION

         1.      The Court has jurisdiction to hear and determine this proceeding under 28 U.S.C.

 § 157(b)(2)(A) and IOP 15(a) and Local Rule 40.3.1. of the United States District Court for the

 Northern District of Illinois.

         2.      The moving party is the U.S. Trustee for the Northern District of Illinois and he is

 charged with supervising the administration of bankruptcy cases, including Chapter 15 cases,

 pursuant to 28 U.S.C. § 586(a)(3). The U.S. Trustee has standing to bring this motion under 11

 U.S.C. § 307.




1 The term “debtor” is defined in Section 1502. The usage of the term the “Debtor” herein is not a concession that
the Debtor qualifies as a “debtor” as defined by Section 1502(1).
                                                         3
 Case 20-04558         Doc 9    Filed 02/26/20       Entered 02/26/20 13:34:43     Desc Main
                                   Document          Page 4 of 6


                                         BACKGROUND

      3.      On February 19, 2020, Mark Manning (the “Debtor”) initiated this case by filing a

Chapter 15 Petition for Recognition of a Foreign Proceeding (the “Petition”).

      4.      On the Petition, the Debtor listed “International Organization Foreign Grantor –

Mark Manning #XX-XXXXXXX” as the foreign representative and “IRS – SS4 Living phone request”

as the foreign proceeding.

      5.      The Debtor indicated on the Petition that the “United States DC” is the country

where the debtor has the center of its main interest. The address of record is 1245 N. Lockwood

Avenue, Chicago, 60651 in the Republic of the United States of America.

      6.      On February 24, 2020, the Debtor filed a Notice of Filing and Attachment [sic] to

Petition at Docket No. 7, which is attached hereto as Exhibit A. The filing includes the following

attachments: (1) SF 30, 1414, 1415, 1416, 1418; (2) Uncontested Eminent Domain; (3) Apostille

Birth Certificate Stamped and Endorsed; and (4) Article 4 Plus Attestation and 1795.

      7.      The filing raises several questions and contains various statements including “As

the Plaintiff: I am standing as a RE-PUBLIC Article 4 ‘American Public Government

Official” In Law to present my American Public Official of Age – Order to this American

Public Article III Employee – District Court.” Exhibit A, at 3 (emphasis in original).

      8.      Lastly, the Debtor did not pay the filing fees of $1717 for this Chapter 15 case. On

the Petition, the Debtor states: “I, (Mark L Manning) American Article 4 Government hereby

appoint the Chief Judge of the Northern District Court to settle all Taxes and filing Fees ($1717

plus Class fees) of the chapter 15 Bankruptcy from the Performance and Payment Bonds.” Docket

No. 1, pg. 22 (capitalization in original).




                                                 4
  Case 20-04558        Doc 9    Filed 02/26/20       Entered 02/26/20 13:34:43         Desc Main
                                   Document          Page 5 of 6


                            APPLICABLE LEGAL STANDARDS

       9.      Section 1501(a) states that the purpose of Chapter 15 “is to incorporate the Model

Law on Cross-Border Insolvency so as to provide effective mechanism for dealing with cases of

cross-border insolvency…” Section 1501(b) further states that Chapter 15 applies in the following

circumstances:

       (1)      assistance is sought in the United States by a foreign court or a
       foreign representative in connection with a foreign proceeding;
       (2)      assistance is sought in a foreign country in connection with a case
       under this title;
       (3)      a foreign proceeding and a case under this title with respect to the
       same debtor are pending concurrently; or
       (4)      creditors or other interested persons in a foreign country have an
       interest in requesting the commencement of; or participating in, a case or
       proceeding under this title

       10.     Section 1504 provides that “a case under this chapter is commenced by the filing

of a petition for recognition of a foreign proceeding under Section 1515”. In turn, Section 1515(a)

provides that a foreign representative may apply to the court for recognition of a foreign

proceeding in which the foreign representative has been appointed. Section 1515(b) set forth the

documents that must be attached to the petition for recognition evidencing the existence of a

foreign proceeding and the appointment of the foreign representative. See 11 U.S.C. § 1515(b)(1)-

(3).

       11.     Section 105 provides, in relevant parts, that the Court may issue any order, process,

or judgment that is necessary or appropriate to carry out the provisions of this title. Specifically,

Section 105(d)(1) allows the Court, on its own motion or on the request of a party in interest to

“shall hold such status conferences as are necessary to further the expeditious and economical

resolution of the case.”




                                                 5
   Case 20-04558          Doc 9      Filed 02/26/20         Entered 02/26/20 13:34:43            Desc Main
                                        Document            Page 6 of 6


                                          RELIEF REQUESTED

        12.      The U.S. Trustee, in carrying out his duties to supervise the administration of cases,

 has reviewed the Petition and Exhibit A. Based on the information provided by the Debtor, the

 Debtor is not a “foreign representative” and a “foreign proceeding” was not commenced in a

 “foreign court.” 2 Additionally, Section 1501(b) is not applicable to the present case because it

 appears that the Debtor resides in the United States of America. Specifically, the Debtor’s address

 of record is 1245 N. Lockwood Avenue, in Chicago Illinois.

        13.      Based on the above, the U.S. Trustee respectfully requests that the Court enter an

 order directing the Debtor to appear before the Court and requiring him to show cause why this

 Chapter 15 Petition should not be dismissed for noncompliance with Sections 1501 and 1515.

 The U.S. Trustee requests this order pursuant to the Court’s inherent authority and statutory

 authority under Section 105(d)(1). If the Debtor fails to appear as directed and does not show

 cause why his Chapter 15 petition should not be dismissed, the U.S. Trustee requests that the

 Court enter an order dismissing this case and for such other relief as this Court deems just.



                                                              RESPECTFULLY SUBMITTED:

                                                              PATRICK S. LAYNG
                                                              UNITED STATES TRUSTEE


DATED: February 26, 2020                                By: /s/ Ha M. Nguyen
                                                            Ha M. Nguyen, Trial Attorney
                                                            U.S. Department of Justice
                                                            Office of the United States Trustee
                                                            219 S. Dearborn Street, Room 873
                                                            Chicago, Illinois 60604
                                                            (312) 886-3320



2 Section 1502 provides definitions, including “debtor,” “foreign court” and “foreign main proceeding.”
                                                        6
